DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered.
Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive. 
The examiner notes that Applicant’s arguments appear to be duplicated from the Appeal Brief filed on 1/06/2021 with respect to the Bassinger reference.  The examiner does not find these arguments persuasive for the same reasons provided in the Examiner’s Answer on 4/21/2022.  
However, the Examiner finds that Federman does not teach or disclose the newly amended limitation regarding simultaneously controlling the first/syringe pump to reduce or stop extraction/injection pressure while controlling the second/infusion pump.

 Allowable Subject Matter
	Claims 1, 5, 8, 16, 17, and 20-28 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed ophthalmic surgical system and associated method.  
	The closest prior art of record is Federman (US 5200430).  
Regarding independent claim 1, 8, and 17, Federman fails to teach among all the limitations or render obvious simultaneously controlling the first/syringe pump to reduce or stop extraction/injection pressure while controlling the second/infusion pump, in combination with the total structure and function as claimed.  Instead, Federman does disclose that simultaneous injection and removal maintains desired cavity pressure (8:2-5).  However, Federman does explicitly teach or disclose reducing or stopping one pump while simultaneously controlling the other pump.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783